Order entered June 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00695-CV

              YURIDIA RAMOS AND MARGARITA GALINDO, Appellants

                                                V.

                         ALEXANDER MYERS HANSEN, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-02047-2012

                                           ORDER
       The Court has before it the clerk’s June 25, 2013 request for an extension of time to file

the clerk’s record because the appellants have not paid for the record. We GRANT the request

and ORDER appellants to provide documentation that they have paid for the clerk’s record or

made arrangements to pay for the clerk’s record within ten days of the date of this order. If

appellants do not do so, this case may be dismissed without further notice.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE